

117 S2225 IS: Federal Skills Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2225IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Director of the Office of Personnel Management to revise job classification and qualification standards for positions in the competitive service regarding educational requirements for those positions, and for other purposes.1.Short titleThis Act may be cited as the Federal Skills Act. 2.DefinitionsIn this Act—(1)the term agency means an agency that appoints individuals to positions in the competitive service;(2)the term competitive service has the meaning given the term in section 2102 of title 5, United States Code;(3)the term Director means the Director of the Office of Personnel Management;(4)the term education means the completion or attainment of a postsecondary degree or other credential at an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002));(5)the term personnel assessment means a method of collecting information regarding an individual for the purposes of making a selection decision with respect to the individual; (6)the term qualification standards means the minimum requirements with respect to education, training, and experience that an applicant for employment would need to possess in order to make it likely that the applicant would perform satisfactorily in the position or occupational series that is the subject of the application for employment; and(7)the term selection decision includes a decision regarding an individual with respect to— (A)appointment; (B)placement; (C)promotion; (D)referral; (E)retention; or (F)entry into a program leading to career advancement, such as an apprenticeship program, a training program, or a career development program.3.Revision of job classification and qualification standards(a)Review(1)In generalConsistent with the requirements of this section, the Director, in consultation with the Director of the Office of Management and Budget and the head of each agency, shall review and revise all job classification and qualification standards for positions in the competitive service, as necessary. (2)Publication; effective dateWith respect to any change to a job classification or qualification standard made under paragraph (1)— (A)the Director shall, not later than 120 days after the date of enactment of this Act, make that change available to the public; and(B)the change shall take effect not later than 180 days after the date of enactment of this Act.(b)Education requirementThe head of an agency may prescribe a minimum requirement with respect to education for a position in the competitive service only if a minimum qualification with respect to education is legally required to perform the duties of a comparable position in the State or locality where those duties are to be performed.(c)Consideration of educationUnless the head of an agency is determining the satisfaction of a legally required minimum requirement with respect to education for an applicant for employment with the agency, the agency head may consider the education of the applicant in determining the satisfaction by the applicant of another minimum qualification only if the education of the applicant directly reflects the competencies necessary to satisfy that qualification and perform the duties of the position.(d)Position listingA position description and job posting published by an agency for a position in the competitive service shall be based on the specific skills and competencies required to perform that position, as established in the position classifications and qualification standards of the Office of Personnel Management.4.Improving the use of assessments in the Federal hiring process(a)In generalThe Director shall work with the head of each agency to ensure that, not later than 180 days after the date of enactment of this Act, for a position in the competitive service, the head of an agency assesses an applicant for employment in a manner that does not rely solely on the education of the applicant to determine the extent to which the applicant possesses relevant knowledge, skills, competencies, and abilities for the position.(b)Other requirementsWith respect to the assessment practices described in subsection (a)—(1)the head of each agency shall develop or identify those assessment practices; and(2)those assessment practices— (A)may not be substantively equivalent to competencies only attainable through education; and(B)shall be published by the applicable agency in the human resources manual of the agency.(c)Consideration of self-Evaluation(1)In generalIn assessing an applicant for employment— (A)the head of an agency may not rely solely on the self-evaluation of the stated abilities of the applicant; and(B)the applicant shall fulfill other assessment standards in order to be certified for consideration, as established by the Chief Human Capital Officer of the applicable agency (or an equivalent official). (2)PublicationThe standards described in paragraph (1)(B) shall be published in the human resources manual of the applicable agency.(d)EvaluationThe head of each agency shall continually evaluate the effectiveness of different assessment strategies to promote and protect the quality and integrity of the appointment processes of the agency, which shall be reviewed by the Chief Human Capital Officer of the agency (or an equivalent official), who shall make any necessary changes or take any necessary remedial actions concurrent with the review. 5.Application(a)In generalNothing in this Act may be construed to impair or otherwise affect—(1)the authority granted by law to an executive department or agency, or the head thereof; or(2)the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.(b)Rights or benefitsThis Act is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.6.Rule of constructionNothing in this Act may be construed to eliminate or otherwise affect the student loan forgiveness or student loan cancellation options available to borrowers under Federal law, as such options are in effect on the day before the date of enactment of this Act.